 08-12667-mew           Doc 190-3        Filed 06/10/20 Entered 06/10/20 22:46:10        Notice of
                                           Pendency Pg 1 of 2


WAYNE GREENWALD, P.C.
Attorneys for Judgment Creditor-Plaintiff
Summa Capital Corp.
475 Park Avenue South - 26th Floor
New York, NY 10016
212-983-1922
By: Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                        Case No. 08-12667 (MEW)

                 BOAZ BAGBAG,                                 Chapter 7

                                              Debtor.
----------------------------------------------------------X
SUMMA CAPITAL CORP.,

                          Plaintiff,                          Adv. No.
-against-

BOAZ BAGBAG,

                           Defendant.
---------------------------------------------------------X

                                         NOTICE OF PENDENCY

NOTICE IS HEREBY GIVEN that an action has been instituted and is now pending in the
United States Bankruptcy Court for the Southern District of New York upon the complaint of
SUMMA CAPITAL CORP., Plaintiff, against the above-named Defendant, BOAZ BAGBAG,
pursuant to C.P.L.R. § 5014, made applicable herein by Fed.R.Civ.P. 69 and Fed.R.Bankr P.
7069, and that the object of that action is to renew the previously obtained judgment liens
obtained by the Plaintiff against the Defendant against any and all real estate or other property in
which the Defendant has an interest which result from and/or are subject the judgment issued by
this Court on June 10, 2010, including but not limited to geographic region of New York County
and the Southern District of New York,

Any persons in any manner dealing with the above-described real estate subsequent to the filing




                                                       -1-
 08-12667-mew         Doc 190-3      Filed 06/10/20 Entered 06/10/20 22:46:10                    Notice of
                                       Pendency Pg 2 of 2


of this action will take subject to the rights of the Plaintiff as established in this action.

Dated: New York, New York
       June 10, 2020
                                                 WAYNE GREENWALD, P.C.
                                                 Attorneys for Plaintiff -Judgment Creditor,
                                                 Summa Capital Corp.
                                                 475 Park Avenue South - 26th Floor
                                                 New York, NY 10016
                                                 212-983-1922

                                                 By: /S/ Wayne M. Greenwald, Pres
                                                          Wayne M. Greenwald




                                                  -2-
